Per Curiam. This was a bill in equity seeking to enjoin an ejectment suit pending, wherein plaintiff in error, William Frick, was plaintiff, and defendants in error were 'defendants, wherein plaintiff in error sought to recover the possession of the land in question, being a school house site. The bill shows that William Frick was one of the heirs-at-law of Frederick Frick, deceased. That in the life-time of Frederick Frick, deceased, the school directors, by parol contract purchased the real estate in question of him and took possession under the purchase, made valuable improvements and paid the purchase money, and ask the court to compel conveyance and decree perpetual injunction against the prosecution of the ejectment suit, all of which relief the court by decree granted. A freehold estate being involved in this controversy, this court has no jurisdiction. The writ of error should have been sued out of the Supreme Court under Sec. 2, act concerning appeals. Laws 1879, p. 222. See Patterson v. McKinney, 6 Bradwell 394. The writ of error is dismissed for want of prosecution. Writ dismissed.